By the Court.
The original action was brought by the plaintiff against the defendant, before a justice of the peace. The amount claimed by the plaintiff’in his bill of particulars, to wit, on two promissory notes, was $143.50, an'd interest. On the 18th of May, 1875, the case was tried by a jury. Verdict and judgment were rendered for defendant. Plaintiff appealed to the court of common pleas. Afterward, at the May term, 1875, the appeal was dismissed by *440the court of common pleas. This judgment was afterward affirmed by the district court.
The question is, was the cause, under the justices act of March 14, 1853, as amended March 30, 1875, appealable ? We think it was.
The 111th section of the act, as amended, did not apply to this case, as it was otherwise provided by law, to wit, by section 90 of the act. Section 90 was not repealed by the amendatory act. That the-operation of section 90 was modified by amended section 123 is clear; but the modification did not affect cases tried by a jury, wherein either party claimed in his bill of particulars a sum exceeding one hundred dollars.

Motion granted, judgments reversed, ete.